J-A28038-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: A.D.S., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: S.M., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 822 MDA 2021

                 Appeal from the Decree Entered June 8, 2021
      In the Court of Common Pleas of Lancaster County Orphans' Court at
                           No(s): No. 1697 of 2020

    IN RE: S.E.S., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: S.M., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 823 MDA 2021

                 Appeal from the Decree Entered June 8, 2021
      In the Court of Common Pleas of Lancaster County Orphans' Court at
                           No(s): No. 1698 of 2020


BEFORE:      LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED: DECEMBER 7, 2021

        Appellant, S.M. (“Mother”), appeals from the Decrees entered in the

Lancaster County Court of Common Pleas, Orphans’ Court Division, granting

the petition of Appellee, the Lancaster County Children and Youth Social

Service Agency (“the Agency”), for involuntary termination of Mother's

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A28038-21


parental rights to her minor children, A.D.S. and S.E.S. (“Children”).         In

addition,   Mother’s   court-appointed   counsel   seeks   to   withdraw     from

representation pursuant to Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). After a careful

review, we grant counsel’s petition and affirm the Decrees.

      The orphans’ court has set forth the relevant facts and procedural

history, in part, as follows:

            A.D.S. is a minor female child born in April [of] 2017. S.E.S.
      is a minor female child born in March [of] 2018. Both minor
      Children were born to [Mother] and [Father]. In March [of] 2019,
      the Agency received a report with concerns for the Children as
      Father was observed holding the Children by their necks and
      subsequently overdosed on methamphetamines. Police responded
      to the report and Father was transported to the hospital where he
      subsequently died. When the Agency responded and met Mother,
      she tested positive for multiple illegal substances, was homeless,
      and did not have the proper means to care for the Children.
             The Agency has been involved with the family since April
      [of] 2017. Concerns have included substance abuse, inappropriate
      housing, domestic violence, and unsuitable parenting. On March
      22, 2019, the Agency filed a petition for Temporary Custody and
      Dependency. The Agency’s request was granted. On April 9,
      2019, the Children were adjudicated dependent due to parental
      substance abuse, lack of appropriate housing, and neglecting the
      needs of the Children. On that same date, the court approved a
      child permanency plan for the Children.
            A permanency review hearing was held on August 23, 2019.
      Mother attended via telephone and represented by counsel. The
      court found that the placement of the Children continued to be
      necessary and appropriate. Mother was found to have been
      minimally compliant with the permanency plan in that she:
            [B]egan dual diagnosis (mental health, D&A)
            treatment at White Deer Run on 6/21/2019, but she
            was unsuccessfully discharged from the program on
            7/1/2019 for failure to follow the facility’s rules—she
            began dual diagnosis (mental health, D&A) at the Blue

                                     -2-
J-A28038-21


           Prints inpatient program on 8/2/2019, and she
           remains there at this time; she had multiple positive
           drug screens during this review period; she needs
           verified income, appropriate housing, and parenting;
           she visits [with the Children].
            Mother made minimal progress towards alleviating the
     circumstances which necessitated the original placement. Legal
     and physical custody of the Children remained with the Agency,
     and the Children were to remain in Foster Care, as it was the least
     restrictive placement that met the needs of the Children.
           A second permanency review hearing was held on January
     8, 2020. The court found that the placement of the Children
     continued to be necessary and appropriate. Mother was found to
     have been minimally compliant with the permanency plan in that
     she:
           [B]egan dual diagnosis treatment (mental health,
           D&A) at Blue Prints on 8/2/2019, and she was
           successfully    discharged    from    their    partial
           hospitalization program on 9/2/2019, but she was
           unsuccessfully discharged from their recommended
           general outpatient treatment on 9/24/2019, and she
           has had multiple health issues since that time, and
           she resumed inpatient drug and alcohol treatment at
           Blue Prints on 12/9/2019, and she remains there at
           this time; she underwent a psychological evaluation in
           7/2019, but she still needs to follow up on all
           recommendations, including mental health treatment;
           she needs verified income, appropriate and
           permanent housing, and parenting; she visits [with
           the Children].
            The court found that Mother made minimal progress
     towards alleviating the circumstances which necessitated original
     placement. Legal and physical custody of the Children remained
     with the Agency, and the Children were to remain in Foster Care,
     as it was the least restrictive placement that met the needs of the
     Children.
           A third permanency review hearing was held on June 3,
     2020. The court found that the placement of the Children
     continued to be necessary and appropriate. Mother was found to
     have been minimally compliant with the permanency plan in that
     she:


                                    -3-
J-A28038-21


          [U]nderwent a psychological evaluation in 7/2019, but
          she still needs to follow up on all recommendations,
          including mental health treatment, and D&A
          treatment-she was enrolled in both prior to February
          [of] 2020 and did not have treatment from February
          [of] 2020 until she enrolled in trauma therapy [on]
          May 19, 2020, with Inner Visions; she completed a
          D&A evaluation and needs to enroll in the
          recommended IOP; she is receiving Sublocade
          injections; she completed a parenting capacity
          assessment on April 29, 2020, and [she] is awaiting
          the results; she needs parenting; she has income; she
          needs housing; she visits, which has been via video
          during the pandemic.
          The court found that Mother made minimal progress
     towards alleviating the circumstances which necessitated original
     placement.
            A fourth permanency review hearing was held on November
     3, 2020. The court found that the placement of the Children
     continued to be necessary and appropriate. Mother was found to
     have been minimally compliant with the permanency plan in that
     “Mother has yet to meet her drug and alcohol, mental health,
     housing, income, or parenting goal.” The court found that Mother
     made minimal progress towards alleviating the circumstances
     which necessitated original placement, and the permanent
     placement goal was changed from return to parent with a
     concurrent goal of adoption to [adoption] with a concurrent goal
     of placement with a permanent legal custodian. Legal and
     physical custody of the Children remained with the Agency, and
     the Children were to remain in Foster Care as it was the least
     restrictive placement that met the needs of the Children.
            A fifth permanency review hearing was held on March 30,
     2021. The court found that the placement of the Children
     continued to be necessary and appropriate. Mother was found to
     have been minimally compliant with the permanency plan and to
     have made minimal progress towards alleviating the
     circumstances which necessitated original placement. Legal and
     physical custody of the Children remained with the Agency, and
     the Children were to remain in Foster Care as it was the least
     restrictive placement that met the needs of the Children. At this
     permanency review hearing, Mother’s visits were reduced to one-
     hour in-person every other week, and Mother had to produce a
     negative drug screen prior to the visit.

                                   -4-
J-A28038-21


            On September 16, 2020, the Agency filed its Petition to
      Terminate Parental Rights of Mother. A Termination of Parental
      Rights (“TPR”) Hearing was scheduled for March 30, 2021, with a
      second day of testimony scheduled for May 11, 2021. During the
      evidentiary hearing conducted on March 30, 2021, relative to the
      Agency’s termination petition, the court was presented with the
      testimony of the Agency caseworker, Mother, and Dr. Jonathan
      Gransee. [At] the May 11, 2021, hearing, the court heard
      testimony from Dr. Jonathan Gransee, Alexis Milner, the Agency
      caseworker, and Mother. At the time of the May 11, 2021,
      hearing, it was specifically noted that the Children had been in
      placement since March 22, 2019.
            At the May 11, 2021, hearing, Mother testified that she was
      currently homeless and subsisting on pandemic employment
      assistance. Mother has been unable to remain clean of illegal
      drugs, and Mother admitted to using as recent as March [of] 2021.
      Mother has been unable to complete any of the parenting
      objectives as she has never been able to make enough progress
      in her mental health and addiction treatment to receive a referral
      from those providers for parenting education.

Orphans’ Court Opinion, filed 7/19/21, at 1-5 (citations to record omitted).

      By Decrees entered on June 8, 2021, the orphans’ court granted the

Agency’s petition and terminated Mother’s parental rights as to A.D.S. and

S.E.S. under 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). Mother filed

timely, separate notices of appeal, as well as a Pa.R.A.P. 1925(a)(2)(i) concise

statement. This Court sua sponte consolidated the appeals.

      On August 25, 2021, Mother’s counsel filed a petition with this Court

requesting to withdraw from representation, and counsel submitted a brief

pursuant to Anders and Santiago. We begin by reviewing counsel’s request.

See Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa.Super. 2005) (“When

faced with a purported Anders brief, this Court may not review the merits of



                                     -5-
J-A28038-21


the underlying issues without first passing on the request to withdraw.”)

(quotation omitted)).

      This Court “extended the Anders principles to appeals involving the

termination of parental rights.” In re X.J., 105 A.3d 1, 3 (Pa.Super. 2014).

To withdraw pursuant to Anders, counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc) (citation omitted). With respect to the third requirement of Anders,

that counsel inform the appellant of his or her rights in light of counsel’s

withdrawal, this Court has held counsel must “attach to their petition to

withdraw a copy of the letter sent to their client advising him or her of their

rights.” Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa.Super. 2005).

      Additionally, an Anders brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;
      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;
      (3) set forth counsel’s conclusion that the appeal is frivolous; and
      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.



                                     -6-
J-A28038-21


Santiago, 978 A.2d at 361.

        Instantly, counsel filed a petition to withdraw certifying her review and

determination that Mother’s appeal is frivolous. Counsel also filed a brief which

includes a summary of the history and facts of the case, the issue raised by

Mother, the facts that arguably support the appeal, and counsel’s assessment

of why the appeal is frivolous, with citations to relevant legal authority. Finally,

counsel attached to her petition a letter she sent to Mother pursuant to

Millisock,     supra.1     Therefore,     counsel   complied   with   the   technical

requirements of Anders and Santiago.

        We next “conduct a review of the record to ascertain if on its face, there

are non-frivolous issues that counsel, intentionally or not, missed or

misstated.” Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa.Super.

2018) (en banc).

        Counsel’s Anders brief raises the following issue (verbatim):

              I. Whether the Court erred in terminating Mother’s parental
        rights to the child because the Lancaster County Children and
        Youth Agency failed to prove by clear and convincing evidence
        that Mother’s parental rights should be terminated under 23
        Pa.C.S.A. Section 2511?

Anders Brief at 8.

        Initially, we recognize:

        The standard of review in termination of parental rights cases
        requires appellate courts to accept the findings of fact and
        credibility determinations of the [orphans’] court if they are
____________________________________________


1   Mother did not file a response.

                                           -7-
J-A28038-21


      supported by the record. If the factual findings are supported,
      appellate courts review to determine if the [orphans’] court made
      an error of law or abused its discretion. A decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.
      The [orphans’] court’s decision, however, should not be reversed
      merely because the record would support a different result. We
      have previously emphasized our deference to [orphans’] courts
      that often have first-hand observations of the parties spanning
      multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

      We need only agree with the orphans’ court as to any one subsection of

Section 2511(a), as well as Section 2511(b), to affirm. See In re B.L.W.,

843 A.2d 380, 384 (Pa.Super. 2004) (en banc). Accordingly, we address

termination under Section 2511(a)(1) and (b), which provide:




                                      -8-
J-A28038-21


      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:
            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing of
            the petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused
            or failed to perform parental duties.
                                        …
      (b) Other considerations.–The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A § 2511(a)(1), (b) (bold in original).

      With respect to Section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six months

prior to the filing of the termination petition, which reveals a settled intent to

relinquish parental claim to a child or a refusal or failure to perform parental

duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (citation omitted).

      We have explained that a parent does not perform her parental duties

by displaying a “merely passive interest in the development of the child.” In

re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004) (quotation omitted)).

“Parental duty requires that the parent act affirmatively with good faith

interest and effort, and not yield to every problem, in order to maintain the


                                      -9-
J-A28038-21


parent-child relationship to the best of his or her ability, even in difficult

circumstances.” Id. (citation omitted).

      Once the evidence establishes a failure to perform parental duties
      or a settled purpose of relinquishing parental rights, the court
      must engage in three lines of inquiry: (1) the parent’s explanation
      for his or her conduct; (2) the post-abandonment contact between
      parent and child; and (3) consideration of the effect of termination
      of parental rights on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d at 730 (quotation omitted).

      With   respect    to   Section   2511(b),   this   Court   has   stated   that

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d 1284,

1287 (Pa.Super. 2005) (citation omitted). The orphans’ court “must also

discern the nature and status of the parent-child bond, with utmost attention

to the effect on the child of permanently severing that bond.” Id. (citation

omitted). However, “[i]n cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists. The

extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-763

(Pa.Super. 2008) (citation omitted).

      Instantly, with respect of Section 2511(a)(1), the orphans’ court

relevantly concluded:

            [Although] the court does not doubt Mother’s love for her
      children, she has been unable to conquer her addictions that
      prevent her from caring for her children. The court is troubled by
      Mother’s inability to perform parental duties for the Children for
      over two years. Mother conceded at the May 11, 2021, hearing

                                       - 10 -
J-A28038-21


      that she is still not at a place where she can care for the Children
      and that they are better served in the care of the resource
      parents. Given the history of this case, the court finds that the
      Agency has met its burden under this [subsection] as it is clear
      that that [sic] Mother will not obtain the ability to care for the
      Children in the near future.

Orphans’ Court Opinion, filed 7/19/21, at 8-9.

      The orphans’ court’s findings are supported by the record. The Children’s

resource mother testified that the Children have been residing with her for

two years and two months. N.T., 5/11/21, at 16.          The resource mother

testified the last time Mother visited the Children in person was for two hours

during Christmas. Id. at 18, 22. The resource mother testified Mother had

video chats with the Children since that time, and during one such visit, it

appeared Mother fell asleep during the video chat. Id.

      Moreover, Ludie Juste, a caseworker for the Agency, testified the

primary reason for the Children’s placement was because of Mother’s drug

use, mental health issues, and lack of parenting, which occurred because of

her issues. Id. at 25. Ms. Juste testified that, on December 31, 2020, Mother

reported that she had tested positive for illegal drugs. Id. at 26.

      Further, Ms. Juste testified Mother had a visit scheduled with the

Children for March 31, 2021; however, pursuant to court order, Mother needed

to be tested for illegal substances and produce a negative test result prior to

visiting the Children. Id. On March 31, 2021, the day of the visit, Mother

sent Ms. Juste an email indicting that she needed to cancel the visit with the

Children because “she did not have time to clean out her system.” Id. On

                                     - 11 -
J-A28038-21


May 6, 2021, Mother sent Ms. Juste an email indicating she was willing to get

a Sublocade injection. Id.

      Additionally, Ms. Juste testified the Agency has not referred Mother for

a parenting class because Mother has not received a positive recommendation

from her mental health or drug treatment providers. Id. at 26-27. On May

6, 2021, Mother sent Ms. Juste an email indicating that she did not have

housing, and she continued to reside with friends.       Id. at 27.   Ms. Juste

testified Mother is unemployed, and the Children have been out of her care

for 26 months. Id.

      Mother testified she is homeless, and she doesn’t “really stay in one spot

for long.” Id. at 33. She is living with friends, and she is unemployed but

receiving pandemic assistance. Id. at 34. She is planning to apply for Social

Security Disability benefits, but she has “all these things to do.” Id. at 41.

      Mother testified she has not entered any type of drug or alcohol

treatment program since November of 2020, but she received a Sublocade

injection to help with the cravings. Id. at 36. Mother admitted she is addicted

to “meth and heroin,” and it is a longstanding problem. Id. She indicated

she would like long term drug treatment, but she hasn’t “had time to look” for

such a treatment program. Id. at 37. Mother indicated she takes medicine

for mental health issues, but she is not receiving any type of mental health

treatment. Id. While she was in Blue Prints, she was recommended to take a




                                     - 12 -
J-A28038-21


parenting class, but she did not do so because she needed a positive report

from a psychiatrist saying she was mentally stable.     Id. at 39.

      Mother admitted the last time she saw the Children in person was during

Christmas of 2020. Id. at 42. She admitted she had no further in person

visits due, in part, to her drug use. Id. Mother testified she loves her children,

but she admitted they should remain in the care of the resource family. Id.

at 46. However, she testified that, in her opinion, she should not lose the

right to be their mother. Id.

      Consistent with the above evidence, we discern no abuse of discretion

by the orphans’ court in concluding Mother “by conduct continuing for a period

of at least six months immediately preceding the filing of the petition…refused

or failed to perform parental duties” as set forth in Section 2511(a)(1). In

addition, our independent review of the certified record reveals no non-

frivolous issues that would support Mother’s appeal from the termination

Decrees in this regard.

      We next review the orphans’ court’s finding that termination of Mother’s

parental rights serves the Children’s developmental, emotional, and physical

needs and welfare pursuant to Section 2511(b). We have explained:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
      [I]n addition to a bond examination, the [orphans’] court can
      equally emphasize the safety needs of the child, and should also
      consider the intangibles, such as the love, comfort, security, and
      stability the child might have with the foster parent. Additionally,

                                     - 13 -
J-A28038-21


      the [orphans’] court should consider the importance of continuity
      of relationships and whether any existing parent-child bond can
      be severed without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quotation

omitted). “Common sense dictates that courts considering termination must

also consider whether the children are in a pre-adoptive home and whether

they have a bond with their foster parents.” In re T.S.M., 71 A.3d at 268. In

weighing the bond considerations pursuant to Section 2511(b), “courts must

keep the ticking clock of childhood ever in mind.” Id. at 269. “Children are

young for a scant number of years, and we have an obligation to see to their

healthy development quickly. When courts fail…the result, all too often, is

catastrophically maladjusted children.” Id.

      Here, in concluding termination of Mother’s parental rights was in the

best interest of the Children under Section 2511(b), the orphans’ court

relevantly indicated the following:

             Mother’s longstanding undertreated addiction and mental
      health issues continue to deprive the Children of essential parental
      care. During the evidentiary hearing relative to the Agency’s
      petition, the court heard testimony from Dr. Jonathan Gransee,
      who completed a psychological evaluation of Mother. Dr. Gransee
      testified that Mother’s unaddressed mental health issues and
      uncontrolled drug addiction will continue to cause harm to the
      Children…Mother testified that she is not currently in the position
      to care for the Children and that it would be best if they remained
      with the resource family until she is in a position to care for the
      Children. Despite these perpetual issues and a lack of a reasonable
      expectation of when she will be able to parent the Children, Mother
      believes that her parental rights should not be terminated.
           The best interest of the child, and not the interests of the
      parent, must guide the [orphans’] court. As repeatedly noted by

                                      - 14 -
J-A28038-21


      the [appellate] court[s], a child’s life simply cannot be put on hold
      in the hope that the parent will summon the ability to handle the
      responsibilities of parenting.

Orphans’ Court Opinion, filed 7/19/21, at 13-14 (citations omitted).

      The orphans’ court’s findings are supported by the record. Further, the

resource mother testified the Children are doing well in her care, and they

both attend Sunday School. N.T., 5/11/21, at 3. The resource mother testified

that she ensures the Children visit with their maternal grandparents and uncle,

as well as their half-brother. Id. at 4. She also ensures they visit with their

paternal grandparents, aunt, and cousins. Id. The resource mother testified

the Children neither ask to talk to Mother nor inquire about her despite the

fact the resource mother keeps photographs of Mother in the house. Id. at

6. Resource mother testified that, in addition to herself, the Children live with

her husband and her children. Id. at 7. She and her husband intend to be a

permanent resource for the Children. Id.

      Ms. Juste testified she visits the Children once a month at the resource

home, and the Children are “doing extremely well in the resource home.” Id.

at 27. She testified it is the Agency’s opinion that it will be in the best interest

of the Children for Mother’s parental rights to be terminated and the Children

be adopted. Id. at 28.

      Based on the aforementioned, we discern no abuse of discretion by the

orphans’ court in finding termination was warranted under Section 2511(b).

Moreover, our independent review of the certified record reveals no non-


                                      - 15 -
J-A28038-21


frivolous issues. Accordingly, we grant counsel’s petition to withdraw from

representation, and affirm the Decrees terminating Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a) and (b).

     Counsel’s Petition to Withdraw Granted. Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/07/2021




                                  - 16 -